Exhibit 10.1

 

 



SEPARATION AND GENERAL RELEASE AGREEMENT

 

This SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is made and entered
into by and between Crystal Rock Holdings, Inc. (the “Company”) and Peter K.
Baker (“Executive”). Executive and the Company shall be referred to herein as
the “Parties” or, each separately, a “Party.”

 

WHEREAS, Executive is employed by the Company pursuant to a November 1, 2016
Employment Agreement (the “Employment Agreement”);

 

WHEREAS, the Company has entered into that certain agreement and plan of merger,
dated as of the date hereof, pursuant to which, subject to the terms and
conditions thereof, CR Merger Sub, Inc. (the “Merger Sub”), an indirect
subsidiary of Cott Corporation, shall merge with and into the Company, with the
Company as the surviving entity (the “Transaction”); and

 

WHEREAS, the Company and Executive have mutually agreed that Executive’s
employment shall terminate immediately prior to the closing of the Transaction
(the “Closing Date”), pursuant to the terms set forth herein, and this Agreement
shall satisfy any notice requirements related to such separation.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and fully intending to be legally bound hereby, Executive and the
Company AGREE as follows:

 

1.                  Date of Termination. Executive’s employment with the Company
shall permanently and irrevocably terminate as of the Closing Date (the “Date of
Termination”). Such termination shall be considered a Termination by Company
Without Cause pursuant to Section 2.2.5 of the Employment Agreement. As of the
Date of Termination, Executive shall be deemed to have relinquished and resigned
from all titles and positions of any nature that Executive holds or has ever
held with the Company, its affiliates and subsidiaries, or any other entity with
respect to which the Company has requested Executive to perform services, to the
extent he ever held such titles and positions.

 

2.                  Separation Benefits. In consideration of this Agreement, if
Executive signs this Agreement within the 21-day consideration period described
in Section 12 below and does not revoke this Agreement during the seven-day
revocation period described in Section 12 (such consideration and revocation
period, the “Agreement Execution Period”), the Company shall provide Executive
with the compensation and benefits set forth in Section 2.2.5 of the Employment
Agreement, pursuant to the terms provided in such Section. Notwithstanding the
foregoing, in no event shall the Company commence making the payments and
providing the benefits contemplated in this Section 2 prior to the conclusion of
the Agreement Execution Period.

 

3.                  Return of Documents and Things. Executive shall promptly
deliver to the Company any and all of the Company’s property in his possession,
custody, or control, as provided in Section 4.3 of the Employment Agreement,
including the automobile referenced in Section 3.6 of the Employment Agreement.

 



 

 

4.                  Representations and Warranties. The Company shall, on the
first regular pay date occurring after the Date of Termination, pay Executive
(a) any yet unpaid base salary from the pay period in which the Date of
Termination falls, (b) reimburse Executive for any yet unreimbursed expenses (to
the extent reimbursable under applicable Company policy and provided Executive
has provided all required supporting paperwork), and (c) pay Executive for any
accrued, unused vacation days that he has as of the Date of Termination
(together, the “Accrued Payments”), in each case pursuant to its normal pay
practices. Executive acknowledges, represents and warrants that, other than the
Accrued Payments, he has received payment in full of all of the compensation,
benefits and/or payments of any kind due him from the Company and its affiliates
and subsidiaries (or any of them), including all wages, bonuses, equity, expense
reimbursements, payments to benefit plans, and any other payment under a plan,
program, practice, promise, or arrangement of the Company and its subsidiaries
and affiliates. Executive understands and agrees that, except as provided
herein, he is not entitled to any additional compensation or benefits from the
Company or any of the other Released Entities (as defined below), including
severance or separation payments, whether under the Employment Agreement or
otherwise.

 

5.                  Release. As a condition to the Company’s obligation to pay
or provide termination payments and benefits set forth in Section 2 above,
Executive irrevocably and unconditionally releases, acquits and forever
discharges the Company and the Merger Sub; their affiliated and related
corporations and entities; each of all such entities’ predecessors and
successors; and each of their respective agents, directors, officers, trustees,
attorneys, present and former employees, representatives, and related entities
(collectively, the “Released Entities”) from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, damages and
expenses (including attorneys’ fees and costs actually incurred) arising out of
or in connection with his employment with or termination from the Company, which
Executive now has, owns or holds, or claims to have, own or hold, or which at
any time heretofore, had owned or held, or claimed to have owned or held, or
which Executive at any time hereafter may have, own or hold, or claim to have
owned or held against the Released Entities, based upon, arising out of or in
connection with his employment with or termination from the Company up to the
date of this Agreement, including but not limited to, claims or rights under any
federal, state, or local statutory and/or common law in any way regulating or
affecting the employment relationship, including but not limited to Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act and any other federal, state, local statutory
and/or common law regulating or affecting the employment relationship. Executive
acknowledges and understands that the payment and benefits to be provided to
Executive pursuant to Section 2 above constitute a full, fair and complete
payment for the release and waiver of all of Executive’s possible claims arising
out of or in connection with his employment with or termination from the
Company. This Release does not preclude Executive from filing a charge of
discrimination with, or participating in or cooperating with an investigation
by, the United States Equal Employment Opportunity Commission or the Connecticut
Human Rights Commission, but Executive will not be entitled to, and he expressly
agrees to waive, any monetary or other relief on the basis of or in connection
with such charge or investigation, including related court litigation. Nothing
in this Release prohibits, or is intended in any manner to prohibit, Executive
from engaging in any of the “Protected Activities” set forth in Section 4.2.2 of
the Employment Agreement.

 



 -2- 

 

6.                  No Other Claims or Proceedings. Executive warrants,
covenants, and represents that he has not heretofore assigned or transferred or
purported to assign or transfer to any person any of the claims released in this
Agreement. Executive also warrants, covenants, and represents that, as of the
date of his execution of this Agreement, neither he nor anyone acting on his
behalf has made or filed any lawsuit, complaint, charge, action or proceeding
against any Released Entities with any federal, state, or local court, agency or
authority, or any other regulatory authority.

 

7.                  Non-Disparagement. Subject to Section 13 below, during the
24-month period immediately following the Date of Termination, Executive shall
not, at any time in the future, disparage or otherwise make statements,
electronic, oral or written, with the intent to affect adversely the reputation
of the Company or any of the other Released Entities, including to actual or
potential customers of the Company or its affiliates, Company vendors or other
business partners, the press, or on social media. During the 24-month period
immediately following the Date of Termination, the Company’s senior management
team, while employed by the Company, shall not disparage or otherwise make
statements, electronic, oral or written, with the intent to affect adversely
Executive’s reputation, including to actual or potential customers of the
Company or its affiliates, Company vendors or other business partners, the
press, or on social media. Notwithstanding the foregoing, this Section shall not
prohibit any person or entity from making truthful statements as required by
applicable law (e.g., in response to a subpoena or where otherwise compelled to
testify), nor shall it prevent the Company from communicating with its attorneys
or advisors, or from making internal statements for legitimate business
purposes.

 

8.                  Cooperation. At all times in the future, Executive will
provide reasonable cooperation to the Company with regard to legal,
administrative, and other matters with which he was involved while employed by
the Company. The Company agrees to use reasonable efforts to schedule and limit
the need for Executive’s cooperation so as to avoid interfering with his
personal and other professional obligations. Executive shall be reimbursed for
all reasonable expenses incurred by him in providing such cooperation.

 

9.                  Restrictive Covenants. Executive reaffirms, and shall remain
bound by, his post-separation obligations as set forth in the Employment
Agreement, including Section 4 thereof, except that Section 4.4 of the
Employment Agreement is deleted in its entirety and replaced with the following:

 



 -3- 

 

Non-Competition. During the 12-month period immediately following the Date of
Termination, Executive shall not, without the prior written permission of the
Company, (i) within Connecticut, Massachusetts, New Hampshire, New York, Rhode
Island, or Vermont; any other area of the United States in which the Company
operates; or the remainder of the United States, its territories and
possessions, directly or indirectly, engage in any activity or business that is
the same or substantially similar to the work performed by Executive for the
Company and/or of the same substantive competency or nature as the work
performed by Executive for the Company, whether or not such engagement is as a
consultant, independent contractor, agent, employee, officer, partner, director
or otherwise, alone or for his own account or in association with any other
person, corporation or other entity, for any Competitive Business (as defined
below); provided, however, that Executive shall be deemed to be acting “within”
the above territories, even if physically outside of the territories, if
Executive’s activities assist the Competitive Business within the territories;
(ii) directly or indirectly, hire or attempt to hire any person who is employed
or retained by the Company or its affiliates (or was so employed within the
immediately prior three months), or solicit, entice or encourage any such person
to terminate his or her relationship with the Company; or (iii) solicit for a
competitive purpose, interfere with the Company’s relationship with, or endeavor
to entice away from the Company or its affiliates any of their customers or
sources of supply. However, nothing in this Agreement shall preclude Executive
from investing his personal assets in the securities of any Competitive Business
if such securities are traded on a national stock exchange and if such
investment does not result in his beneficially owning, at any time, more than
1.0% of the publicly-traded equity securities of such competitor. “Competitive
Business” shall mean any business or enterprise which (a) designs, sells,
manufactures, markets and/or distributes still or sparkling spring or purified
bottled water products or non-alcoholic beverages, or office refreshment
products, including coffee, in the home and office market, or (b) competes or is
planning to compete with any other business in which the Company or its
subsidiaries is involved at any time during the 12-month period immediately
prior to the Date of Termination. For the avoidance of doubt, the Litchfield
Distillery (formal name, Hardscrabble LLC) shall not be considered a
“Competitive Business” so long as it does not sell bottled water products or
other non-alcoholic office refreshment products to the home or office markets.  

 

10.              Disputes and Controversies. The Parties agree that in case of
any dispute, controversy or claim arising out of or relating to this Agreement,
other than pursuant to Section 4 of the Employment Agreement (as amended above)
or in any matter where injunctive relief is sought, the dispute, controversy or
claim shall be determined by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The place of the
arbitration shall be Hartford, Connecticut. Any arbitration award shall be based
upon and accompanied by a written opinion containing findings of fact and
conclusions of law. The determination of the arbitrator(s) shall be conclusive
and binding on the Parties, and any judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction.

 

11.              Knowing and Voluntary Waiver. Executive acknowledges that he
has carefully reviewed this Agreement and that he enters into it knowingly and
voluntarily. Executive understands and acknowledges that the release provided in
this Agreement is in exchange for consideration that is in addition to anything
to which Executive is already entitled and that, by this Section, the Company
has advised Executive to consult with an attorney of his choosing prior to
executing this Agreement. Executive acknowledges that neither the Company, its
affiliates and subsidiaries, nor any of their employees, representatives or
attorneys have made any representations or promises concerning the terms or
effects of this Agreement other than those contained herein.

 



 -4- 

 

12.              Consideration Period; Right to Revoke Agreement; Effective
Date. Executive acknowledges that he has been given a period of at least 21 days
within which to consider the Agreement, and the Parties agree that any changes
to this Agreement, whether material or immaterial, have not re-started the
running of this period. Executive may revoke or cancel this Agreement within
seven days after his execution of it by notifying the Company of his desire to
do so in writing delivered to Vice President, Human Resources at 1050 Buckingham
Street, Watertown, CT  06795 within the seven-day period. Executive understands
and agrees that this Agreement shall be void and of no effect if he revokes this
Agreement. This Agreement shall be effective on the eighth day after Executive’s
execution of the Agreement, assuming that he has not first revoked the
Agreement.

 

13.              Non-Interference. For clarity, the Company confirms that
nothing in this Agreement is intended to prevent, impede or interfere with
Executive’s right, without notice to the Company, to (a) file a charge or
complaint with any agency which enforces anti-discrimination, workplace safety,
securities, or other laws; (b) communicate with, cooperate with or provide
truthful information to any governmental agency, or participate in any
government investigation; (c) testify truthfully in any court or administrative
proceeding; or (d) receive and retain any monetary award from a government
administered whistleblower award program for providing information directly to a
government agency.  However, Executive understands that by signing this
Agreement and not revoking it, he has waived his right to recover any money from
the Company or any other Released Entities, other than as provided herein.

 

14.              Interpretation and Governing Law. This Agreement will be
governed by and construed according to the laws of the State of Connecticut. The
terms of this Agreement shall be interpreted neither for nor against either
Party and without regard to which Party was the primary drafter.

 

15.              Headings/Counterparts. The headings of the sections in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any of the provisions of this Agreement. This
Agreement may be executed in two or more counterparts, and facsimile or emailed
signature pages shall be treated the same as those with original signatures.

 

16.              No Duty to Mitigate. Executive shall not be required to
mitigate the amount of any compensation payable to him pursuant to Section 2
hereof, whether by seeking other employment or otherwise, nor shall any
compensation earned by Executive during the continuance of any payments under
Section 2 hereof reduce the amount of compensation payable under Section 2
hereof.

 

 -5- 

 

17.              Entire Agreement; Amendments. This Agreement constitutes the
entire agreement between Executive and the Company with respect to the subject
matter hereof, and it supersedes all prior or contemporaneous agreements or
understandings related to Executive’s separation or separation benefits, except
the Employment Agreement to the extent incorporated herein. For clarity,
Executive shall remain bound by the Code of Ethics and Supplemental Policy (each
as defined in the Employment Agreement) through the Date of Termination.
Amendments to this Agreement shall not be effective unless they are in writing
signed by Executive and the Chief Executive Officer of the Company. No waiver by
any Party at any time of any breach by the other Party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the Parties or from any failure by
any Party to assert its rights hereunder on any occasion or series of occasions.

 

By signing this Agreement, PETER K. BAKER acknowledges that he DOES SO
Voluntarily after carefully reading and fully understanding EACH provision and
all of the effects of this agreement, which includes a release of known and
unknown claims and Restricts future legal action against crystal rock holdings,
Inc. AND Other released parties.

 

 

 

 

 

 

 -6- 

 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed this Agreement.

 

 

PETER K. BAKER

 

 

 

/s/ Peter K. Baker               / 2/12/18

Peter K. Baker                    / Date

CRYSTAL rOCK HOLDINGS, INC.

 

 

 

By:   /s/ Peter K. Baker                 / 2/12/18

Peter K. Baker                      / Date
Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to Separation and General Release Agreement – Peter Baker



 

 